            Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DEXTER DAVENPORT,
                                                     CASE NO.: __________________
                     Plaintiff,
                                                     COMPLAINT
        -against-
                                                     DEMAND FOR JURY TRIAL
 HOUSTON WIRE & CABLE COMPANY,
 G. GARY YETMAN, JAMES L. POKLUDA
 III, ROY W. HALEY, MARGARET S.
 LAIRD, WILLIAM H. SHEFFIELD,
 SANDFORD W. ROTE, and DAVID
 NIERENBERG,

                      Defendants.


       Plaintiff Dexter Davenport (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                    NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Houston Wire & Cable Company

(“Houston Wire” or the “Company”) and members of the Company’s board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Houston

Wire, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange

Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, United States Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their

fiduciary duty of candor. Plaintiff’s claims arise in connection with the proposed merger between

the Company and Omni Cable, LLC (“Omni Cable”) and its subsidiaries (the “Proposed

Transaction”).



                                                1
            Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 2 of 16




       2.       On March 24, 2020, Houston Wire entered into an Agreement and Plan of Merger

with Omni Cable (the “Merger Agreement”). Pursuant to the terms of the Merger Agreement,

Houston Wire’s stockholders will receive $5.30 in cash in exchange for each share of Houston

Wire common stock they own (the “Merger Consideration”).

       3.       On April 21, 2021, in order to convince Houston Wire’s public common

stockholders to vote in favor of the merger, the Board authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC. The Proxy

contains material omissions concerning: (i) the financial projections for Houston Wire, (ii) the

valuation analyses performed by the Company’s financial advisor, Johnson Rice & Company, LLC

(“Johnson Rice”); (iii) the conflicts and compensation, as well as the financial analyses prepared

by the Company’s other financial advisor, William Blair & Company, LLC (“William Blair”) for

its role in the Proposed Transaction; and (iv) the post-merger leadership structure.

       4.       The shareholder vote (“Shareholder Vote”) will be scheduled in the coming weeks

as the transaction is expected to close following HWCC’s Annual Meeting of Stockholders,

scheduled for May 25, 2021. It is imperative that the material information that has been omitted

from the Proxy is disclosed to the Company’s stockholders prior to the Shareholder Vote so they

can properly determine whether to vote for or against the Proposed Transaction.

       5.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, Rule 14a-9, and

Delaware State law. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Houston Wire’s public common stockholders sufficiently in advance of the upcoming Shareholder

Vote or, in the event the Proposed Transaction is consummated, to recover damages resulting from




                                                 2
           Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 3 of 16




the Defendants’ misconduct.

                                 JURISDICTION AND VENUE

          8.    This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9.

          9.    This Court also has jurisdiction over the duty of candor claim pursuant to 28 U.S.C.

§ 1367.

          10.   Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

          11.   Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s financial and legal advisors are headquartered in

this District, and its stock trades on the Nasdaq which is also headquartered in this District. See,

e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).




                                                  3
           Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 4 of 16




                                            PARTIES

         12.    Plaintiff has maintained shares of Houston Wire common stock at all relevant

times.

         13.    Defendant Houston Wire & Cable Company is incorporated under the laws of

Delaware with its principal executive offices located at 10201 North Loop East, Houston, Texas

77029. The Company’s common stock trades on the Nasdaq under the ticker symbol “HWCC”.

         14.    Individual Defendant G. Gary Yetman is, and has been at all relevant times, the

Chairman of the Board.

         15.    Individual Defendant James L. Pokluda III is, and has been at all relevant times,

President, Chief Executive Officer, and a director of the Company.

         16.    Individual Defendant Roy W. Haley is, and has been at all relevant times, a director

of Houston Wire.

         17.    Individual Defendant Margaret S. Laird is, and has been at all relevant times, a

director of Houston Wire.

         18.    Individual Defendant William H. Sheffield is, and has been at all relevant times, a

director of Houston Wire.

         19.    Individual Defendant Sandford W. Rote is, and has been at all relevant times, a

director of Houston Wire.

         20.    Individual Defendant David Nierenberg is, and has been at all relevant times, a

director of Houston Wire.

         21.    The defendants identified in paragraphs 14 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Houston Wire, the

“Defendants.”




                                                 4
          Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 5 of 16




                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       22.      Houston Wire distributes industrial fasteners in the United States. Houston Wire &

Cable Company was founded in 1975 and is headquartered in Houston, Texas.

       23.      Omni Cable is a premier redistributor of wire and cable, electrical products, and

value-added services.

       24.      On March 25, 2020, Houston Wire authorized the announcement of the Proposed

Transaction. The press release stated in relevant part as follows:

             Houston Wire & Cable Company to be Acquired by OmniCable in $91
                                   Million Transaction

       HOUSTON, Texas and WEST CHESTER, Pa., March 25, 2021 (GLOBE
       NEWSWIRE) -- Houston Wire & Cable Company (NASDAQ: HWCC) (HWCC)
       and Omni Cable, LLC (OmniCable) today announced that they have entered into a
       definitive agreement under which OmniCable will acquire all outstanding shares of
       HWCC common stock for $5.30 per share in an all-cash transaction valued at $91
       million. The price represents a premium of 39% to HWCC’s unaffected closing
       price of $3.80 on March 24, 2021 and an 89% premium to the $2.81 average closing
       price for the preceding 12-month period. The transaction was unanimously
       approved by HWCC’s Board of Directors. All HWCC directors and officers have
       agreed to vote their shares, including shares held by The D3 Family Funds, in favor
       of the transaction. Such shares currently represent approximately 19% of the issued
       and outstanding shares as of March 24, 2021.

       OmniCable is a subsidiary of Dot Holdings Co, which is owned by Dot Family
       Holdings, owners and operators of Dot Foods, Inc., the largest food industry
       redistributor in North America.

       The combined company results in a national wire and cable redistribution industry
       leader that will maximize OmniCable’s and HWCC’s highly complementary
       businesses, products and national footprint to better meet the needs of both
       companies’ customers. The combined company also will continue HWCC’s
       fastener redistribution business. Following the close of the transaction, each
       company will retain its own brands and its existing locations.

       James L. Pokluda III, HWCC’s President & CEO, commented, “HWCC, Vertex
       and OmniCable are highly respected suppliers in their respective markets serving
       electrical and industrial distributors throughout the U.S. and Canada. This merger



                                                5
  Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 6 of 16




creates an outstanding combination of leading businesses that will be well
positioned to provide increased value and customer service to its redistributor
partners.”

“The HWCC team shares our passion for customer service,” said Jeff Siegfried,
OmniCable founder and vice chairman. “Our shared central focus on redistribution,
logistical expertise, and unyielding pursuit of perfection for our business partners
will drive both businesses to enhance the value that we bring to the marketplace.
We look forward to continued growth and the shared learning we know will come
from this new relationship.”

Transaction Details

Under the terms of the agreement, HWCC stockholders will receive $5.30 in cash
for each share of common stock they own. In addition, each stock-based equity
award outstanding under the Company’s stock and deferred compensation plans
will be cancelled in exchange for $5.30. No consideration will be paid for stock
options, all of which have exercise prices above the merger price.

The agreement includes a 30-day "go-shop" period expiring on April 24, 2021,
which permits HWCC’s Board of Directors and advisors to solicit alternative
acquisition proposals from third parties. HWCC will have the right to terminate the
merger agreement to enter into a superior proposal subject to the terms and
conditions of the merger agreement. There can be no assurance that this “go-shop”
will result in a superior proposal, and HWCC does not intend to disclose
developments with respect to the solicitation process unless and until it determines
such disclosure is appropriate or is otherwise required.

The transaction is expected to close following HWCC’s Annual Meeting of
Stockholders, scheduled for May 25, 2021, subject to customary closing conditions,
including approval by HWCC stockholders. Upon completion of the transaction,
HWCC common stock will no longer be listed on any public market.

Fourth Quarter and Full Year 2020 Financial Results

Separately, later today HWCC intends to file its 2020 Annual Report on Form 10-
K, which will contain its fourth quarter and full year 2020 financial results. The
Form 10-K will be available on the “Investor Relations” section of the HWCC
website, as well as from the SEC.

Advisors

William Blair & Company, L.L.C. and Johnson Rice & Company, L.L.C. are
serving as financial advisors to HWCC, and Schiff Hardin LLP is serving as legal
counsel. Lewis Rice LLP is serving as legal counsel to OmniCable.




                                        6
          Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 7 of 16




       25.     The Proposed Transaction may inordinately compensate Omni Cable and reward

the Individual Defendants, at the expense of the Company’s common stockholders. Therefore, it

is imperative that stockholders receive the material information (discussed in detail below) that

Defendants have omitted from the Proxy, which is necessary for stockholders to properly exercise

their corporate suffrage rights and in order to cast an informed vote on the Proposed Transaction.

B. The Proxy Omits Certain Material Information

       26.     On April 21, 2021, Defendants authorized the filing of a materially incomplete and

misleading Proxy with the SEC. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s stockholders to ensure

that it did not contain any material misrepresentations or omissions. However, the Proxy

misrepresents or omits material information that is necessary for Houston Wire’s stockholders to

make an informed decision on how to vote their shares, in violation of Sections 14(a) and 20(a) of

the Exchange Act, and SEC Rule 14a-9.

       27.     First, the Proxy omits information concerning Houston Wire’s financial

projections, while the Proxy identifies that the Defendants considered a High Case, Medium Case,

and Low Case, the Proxy fails to identify the inputs and assumptions considered that lead to

variances in the forecasts. This is a critical omission as the High Case reflects cash flows for the

Company that are nearly double that of the Low Case. Furthermore, the High Case reflects

performance at a level consistent with the 2021 budget, and so logically appears to be the most

reasonably prepared. If the Company was facing certain headwinds that justify deviating from the

High Case, then those headwinds should be disclosed as those headwinds would plainly be material

to stockholders asked to vote to ratify the Proposed Transaction.

       28.     By example, if the Company was expecting a significant decrease in cash flows,




                                                7
          Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 8 of 16




stockholders would be more apt to vote for the merger, and inversely the same holds true. By

choosing any and all of the Company’s projections, the Board has chosen to blindfold stockholders

to fundamental valuation information, and instead, left stockholders out in the dark with only

market data for guidance. This is not a game of poker where a player must conceal his unexposed

cards, the object of a Proxy is to put all one’s cards on the table face-up. In this case only some of

the cards were exposed—the others were concealed—and so must be disclosed.

        29.     Second, the Proxy omits material information regarding the financial analyses

performed by Johnson Rice.

        30.     With respect to Johnson Rice’s Selected Transactions Analysis, the Proxy fails to

disclose: (i) the closing dates of the transactions; and (ii) the total values of the transactions.

        31.     With respect to Johnson Rice’s Discounted Cash Flow Analysis, the Proxy fails to

disclose: (i) the unlevered free cash flows used in the analysis and all underlying line items; (ii)

the individual inputs and assumptions underlying the discount rates ranging from 7.5% to 10.3%;

(iii) the terminal values of the Company; and (iv) Johnson Rice’s basis for using a terminal multiple

range of 7.6x to 9.6x.

        32.     With respect to Johnson Rice’s Relative Trading Analysis, the Proxy fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

        33.     Fairness opinions are fundamental to the M&A process and is ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost important

that stockholders have analyses available—such as those omitted here—to determine whether

those metrics are reasonable, or whether they were unreasonably selected in order to obtain a

finding of fairness. In valuing transactions such as these, it becomes all the more critical. As one




                                                   8
            Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 9 of 16




highly respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine how to vote they need access to

the above information, and the omission of these metrics makes each financial analysis identified

inherently misleading.

       34.      Third, the Proxy omits material information regarding William Blair. Indeed, the

Proxy completely omits what compensation the financial analyses performed by William Blair, as

well as the compensation William Blair is expected to receive for its role in the Proposed

Transaction. The Proxy further fails to disclose whether William Blair has performed past services

for Omni Cable or its affiliates, and if so, the timing and nature of the services and the amount of

compensation received by William Blair for providing the services. The omission of the above-

referenced material information renders the Proxy false and misleading.




                                                9
           Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 10 of 16




          35.   Fourth, the Proxy fails to accurately disclose the expected executive structure in

the post-merger company. Houston Wire’s stockholders have a clear and unambiguous interest in

understanding how the interests of the Individual Defendants in the Proposed Transaction, as it

affects how the Individual Defendants may have considered the Proposed Transaction. The failure

to disclose this information, or clarify it such that it is not misleading, is a violation of the federal

securities laws.

          36.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to make

an informed decision concerning whether to vote his shares, and he is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                              COUNT I

           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange




                                                   10
         Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 11 of 16




Act, provides that Proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       40.     The omission of information from a Proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       41.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common stockholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding the valuation analyses performed by Johnson Rice in support of its fairness opinion.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s stockholders although they could have done so without extraordinary effort.

       43.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Johnson Rice reviewed and discussed its

financial analyses with the Board, and further states that the Board considered the financial




                                                  11
         Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 12 of 16




analyses, as well as the fairness opinions and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of

the Merger Agreement. The Individual Defendants knew or were negligent in not knowing that

the material information identified above has been omitted from the Proxy, rendering the sections

of the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Johnson Rice’s analyses in connection with their

receipt of the fairness opinions, question the Johnson Rice as to its derivation of fairness, and be

particularly attentive to the procedures followed in preparing the Proxy and review it carefully

before it was disseminated, to corroborate that there are no material misstatements or omissions.

       44.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a Proxy by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. The Individual

Defendants were negligent in choosing to omit material information from the Proxy or failing to

notice the material omissions in the Proxy upon reviewing it, which they were required to do

carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of

the Company’s financial projections.

       45.     Houston Wire is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       46.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only




                                                12
           Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 13 of 16




through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Houston Wire within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Houston Wire, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          49.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          50.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They




                                                 13
           Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 14 of 16




were thus directly involved in preparing this document.

          51.   In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

          52.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          53.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

                                              COUNT III

           (Against the Individual Defendants for Breach of Their Fiduciary Duty of
                                      Candor/Disclosure)

          54.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          56.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder



                                                  14
         Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 15 of 16




action, and to ensure that the Proxy did not omit any material information or contain any materially

misleading statements.

       57.     As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Proxy to be disseminated

to Plaintiff and the Company’s other public stockholders.

       58.     The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Houston Wire prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and




                                                15
       Case 1:21-cv-04127-JMF Document 1 Filed 05/07/21 Page 16 of 16




     D.      Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.



Dated: May 7, 2021                                  MONTEVERDE & ASSOCIATES PC
                                                    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel:(212) 971-1341
                                                    Fax:(212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                               16
